DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The reference US 2015/0266256 cited on the information disclosure statement filed February 2nd, 2021 has not been considered, as Examiner recognizes Applicant made a typographical error when citing the reference number. The corrected reference of US 2015/0226256 cited on the information disclosure statement filed April 28th, 2021 has been considered.
Status of claims
Claims 16-31 are pending. Examiner notes the cancellation of claims 1-15.
Claim Objections
Claims 16-23, 25, 28, 31 are objected to because of the following informalities:
In lines 5-6 of claim 16, “through the journal opening” should be corrected to --through the at least one journal opening-- as is how the limitation is defined within the claims.
In lines 20, 21, 22 of Claim 16, “the sealing bellows” should be corrected to --the at least one sealing bellows-- as is how the limitation is defined within the claims.
In lines 4, 5, 6 of Claim 17, “the sealing bellows” should be corrected to --the at least one sealing bellows-- as is how the limitation is defined within the claims.
In Claim 18, “the inner joint portion side” should be corrected to --the inner-joint--portion side bellows contact area -- as is how the limitation is defined within the claims.
In Claim 19, “the sealing bellows” should be corrected to --the at least one sealing bellows-- as is how the limitation is defined within the claims.
In Claim 20, “the bearing body side” should be corrected to --the bearing-body-side bellows contact area -- as is how the limitation is defined within the claims.
In Claim 21, “the sealing bellows” should be corrected to --the at least one sealing bellows-- as is how the limitation is defined within the claims.
In line 7 of Claim 22, “through the journal opening” should be corrected to --through the at least one journal opening-- as is how the limitation is defined within the claims.
In lines 12, 19-21 of Claim 22, “the sealing bellows” should be corrected to --the at least one sealing bellows-- as is how the limitation is defined within the claims.
In lines 4, 5, 7 of Claim 23, “the sealing bellows” should be corrected to --the at least one sealing bellows-- as is how the limitation is defined within the claims.
In Claim 25, “the sealing bellows” should be corrected to --the at least one sealing bellows-- as is how the limitation is defined within the claims.
In Claim 28, “the sealing bellows” should be corrected to --the at least one sealing bellows-- as is how the limitation is defined within the claims.
In line 3 of Claim 31, “which arranged” should be corrected to --which is arranged-- in order to have a grammatically correct statement.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 first recites “a sleeve” in line 16 of the claim, setting forth a plurality of details directed to the sleeve. Claim 17 goes on to define “a sleeve” in line 1 of the claim, setting forth a plurality of details directed to the sleeve of claim 17. While Examiner recognizes that reference characters (10, 11) are provided within the claim to refer to either the sleeve located on the inner joint portion or the sleeve located with the bearing within the figures of the instant application, the presence or absence of reference characters do not affect the scope of the claim. See MPEP 608.01(m). It is unclear from the claims themselves as to which sleeve Applicant is intending to claim based upon recitation of “a sleeve” in claim 17, as “a sleeve” was already defined in claim 16. 
Similar ambiguity arises when viewing line 15 of claim 22, which states “forming the at least one sleeve”, as only “a sleeve” is defined within claim 16. 
Similar ambiguity arises when viewing claims 22, 23, and 30. Line 15 of claim 22 recites “forming the at least one sleeve”. Lines 1, 4-6 of claim 23 recite “the sleeves”. Line 2 of claim 30 recites “the bearing-body-side sleeve”. There is lack of antecedent basis for each of these limitations within the claims as only “a sleeve” is defined within claim 16.
For the purpose of this action, Examiner will interpret claim 16 and the following claims as they are stated below and proposes such amendments in order to overcome the grounds of rejection under 35 U.S.C. 112(b).
Claim 16 lines 16-22: --at least one sleeve being provided on at least one of the bearing-body-side and the inner-joint-portion side bellows contact areas and surrounding the inner joint portion, and
the at least one sleeve extending in an axial direction and being made of plastic, the at least one sleeve surrounding the at least one sealing bellows or being surrounded by the at least one sealing bellows, and the at least one sleeve having, at an axial end thereof, a radial limb against which the at least one sealing bellows is axially supported.--
Claim 17: --wherein a second sleeve of the at least one sleeve, the other of the bearing-body side and the inner-joint-portion-side bellows contact areas, the sleeves surround the inner joint portion and extend in the axial direction, the sleeves surround the at least one sealing bellows or are surrounded by the at least one sealing bellows and, have at their axial ends, the radial limb against which the at least one sealing bellows axially supported.--
Claim 18: --wherein the at least one sleeve, is located on the inner-joint- portion side bellows contact area, and is firmly attached to the inner joint portion.--
Claim 19: --wherein the at least one sealing bellows surrounds the at least one sleeve located on the inner-joint-portion side bellows contact area, and the radial limb extends away from the inner joint portion.--
Claim 20: --wherein the at least one sleeve is located on the bearing-body--side bellows contact area and is firmly attached to the bearing body or made integrally with the bearing body.--
Claim 21: --wherein the at least one sealing bellows is surrounded by the at least one sleeve located on the bearing-body-side bellows contact area, and the radial limb extends toward the inner joint portion--.
Claim 22 lines 11-22: --guiding the at least one sealing bellows over the inner joint portion so that the at least one sealing bellows surrounds the inner joint portion and extends from the bellows contact area, on the bearing body side, to the bellows contact area, on the inner joint portion side, and
forming the at least one sleeve as a cylindrical plastic sleeve and fitting the at least one sleeve over the at least one of the bearing-body-side and the inner-joint-portion-side bellows contact areas, so that the at least one sleeve surrounds the inner joint portion and extends in the axial direction, after which, when the at least one sealing bellows is guided over the inner joint portion, the at least one sealing bellows and the at least one sleeve are pushed into one another, after which the at least one sleeve that is provided with the radial limb at least one sealing bellows axially.--
Claim 23: --wherein the at least one sleeve comprises two sleeves, each made as cylindrical plastic sleeves and one of the sleeves is inner-joint-portion side bellows contact area[[s]], the other provided on the bearing-body-side bellows contact area, so that the two sleeves surround the inner joint portion and extend in the axial direction, after which, when the at least one sealing bellows is guided over the inner joint portion, the at least one sealing bellows is pushed into the two sleeves, after which each of the sleeveswhich are provided with the radial limb, at least one sealing bellows.--
Claim 24: --wherein the at least one sleeve[[,]] is located on the inner-joint- portion side bellows contact area, and is firmly attached to the inner joint portion.--
Claim 25: --wherein the at least one sealing bellows and the at least one sleeve on the inner joint portion side bellows contact area are pushed into one another in such a manner that the at least one sealing bellows surrounds the at least one sleeve at least one sleeve is bent, in such a manner, that the radial limb extends away from the inner joint portion.--
Claim 26: --wherein the at least one sleeve is injection molded onto the inner-joint-portion side bellows contact area of the inner joint portion.--
Claim 27: -- wherein the at least one sleeve is located on the bearing-body--side bellows contact area, and is firmly attached to the bearing body or made integrally with the bearing body.—
Claim 28: --further comprising pushing the at least one sealing bellows and the at least one sleeve located on the bearing-body-side bellows contact area into one another such that the at least one sealing bellows is surrounded by the at least one at least one sleeve is bent such that the radial limb extends toward the inner joint portion.--
Claim 29: --further comprising making the at least one sleeve together with the bearing body.--
Claim 30: --further comprising making, a second sleeve of the at least one sleeve on the inner-joint---portion side bellows contact area of the inner joint portionat least one sleeve that is located on the -bearing-body-side bellows contact area.--
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 20-22, 27-29, 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rechtien et al. (US 9,181,975).
Regarding claim 16, Rechtien (Fig. 1-2) discloses a joint (1) comprising:
a housing (7) provided with at least one journal opening (it can be seen in the figures there are two journal openings, of which ends 21, 22 of inner joint portion 3 extend out of),
an inner joint portion (3) having a bearing area (16),
the inner joint portion with the bearing area being arranged in the housing and extending in an axial direction out of the housing through the at least one journal opening (as seen in the figures),
a bearing body (comprising 2, 6) being arranged in and firmly attached to the housing and enclosing the bearing area (as seen in the figures),
the bearing body comprising plastic (Col. 3 lines 9-11 says portion 2 of bearing body consists of plastic; Col. 5 lines 27-36 says portion 6 of bearing body is made of a plastic that is injected within the housing),
the inner joint portion, with the bearing area thereof, being movably accommodated within the bearing body (as seen in the figures),
at least one sealing bellows (14, 15) surrounding the inner joint portion and extending from a bearing-body-side bellows contact area provided on the bearing body to an inner-joint-portion-side bellows contact area (see Annotated Fig. 1 below showing bearing contact areas provided on the inner joint portion (as seen in the figures),
at least one sleeve (see Annotated Fig. 2 below) being provided on at least one of the bearing-body-side and the inner-joint-portion-side bellows contact areas and surrounding the inner joint portion (it can be seen the sleeve is provided on the bearing body contact area and surrounds inner joint portion), and
the at least one sleeve extending in an axial direction and being made of plastic (sleeve is made of plastic being that it is formed integrally with 6 of the bearing body, as seen in the figures, which is made of plastic, as stated above), the at least one sleeve surrounding the at least one sealing bellows or being surrounded by the at least one sealing bellows (as seen in Fig. 2), and the at least one sleeve having, at an axial end thereof, a radial limb (see Annotated Fig. 3) against which the at least one sealing bellows is axially supported (as seen in Fig. 2).

    PNG
    media_image1.png
    556
    482
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    444
    536
    media_image2.png
    Greyscale

Annotated Figure 1					Annotated Figure 2

    PNG
    media_image3.png
    425
    536
    media_image3.png
    Greyscale

Annotated Figure 3
Regarding claim 20, Rechtien discloses, wherein the at least one sleeve (see Annotated Fig. 2) is located on the bearing-body-side bellows contact area (as seen in the figures) and is firmly attached to the bearing body or made integrally with the bearing body (it can be seen in the figures that the sleeve is made integrally with 6 of the bearing body).
Regarding claim 21, Rechtien discloses wherein the at least one sealing bellows (14, 15) is surrounded by the at least one sleeve (it can be seen in Fig. 2 that the sleeve surrounds an inner portion of the end of the sealing bellows that engages the radial limb) located on the bearing-body-side bellows contact area, and the radial limb extends toward the inner joint portion (see Annotated Fig. 4 below).

    PNG
    media_image4.png
    438
    529
    media_image4.png
    Greyscale

Annotated Figure 4
Regarding claim 22, Rechtien discloses a method of producing a joint according to claim 16, and the method comprising:
making the inner joint portion (3), the housing (7) and the at least one sealing bellows (sealing bellows 14, 15; it can be seen in the figures the inner joint portion, housing, and sealing bellows are made),
fitting the inner joint portion into the housing so that, via the bearing area, the inner joint portion is arranged in the housing and extends out of the housing in the axial direction through the journal opening (it can be seen in the figures that the bearing area of the inner joint portion is arranged in the housing and the inner joint portion extends out of journal openings of the housing),
making the bearing body (comprising 2, 6) by injecting or casting plastic around the bearing area arranged in the housing, and firmly attaching the bearing body to the housing (6 of the bearing body is formed via injecting plastic into the housing as stated in Col. 5 lines 23-36),
guiding the at least one sealing bellows over the inner joint portion so that the at least one sealing bellows surrounds the inner joint portion and extends from the bellows contact area, on the bearing body side, to the bellows contact area, on the inner joint portion side (it can be seen in Fig. 2 that the sealing bellows must be guided over the inner joint portion in order to assemble the sealing bellows to the bellows contact areas), and
forming the at least one sleeve (see Annotated Fig. 2) as a cylindrical plastic sleeve (it can be seen in the figures that the sleeve is made integrally with 6 of the bearing body, which is made of plastic, thereby making the sleeve plastic; sleeve has cylindrical portion 10) and fitting the at least one sleeve over the at least one of the bearing-body-side and the inner-joint-portion-side bellows contact areas (sleeve is located on bearing-body-side bellows contact area), so that the at least one sleeve surrounds the inner joint portion and extends in the axial direction (as seen in the figures), after which, when the at least one sealing bellows is guided over the inner joint portion, the at least one sealing bellows and the at least one sleeve are pushed into one another (sealing bellows must be pushed over radial limb of sleeve in order to assemble sealing bellows to the contact areas), after which the at least one sleeve that is provided with the radial limb that supports the at least one sealing bellows axially (it can be seen in Fig. 2 that the radial limb supports the sealing bellows axially).
Regarding claim 27, Rechtien discloses wherein the at least one sleeve (see Annotated Fig. 2) is located on the bearing-body-side bellows contact area (as seen in the figures), and is firmly attached to the bearing body or made integrally with the bearing body (it can be seen in the figures that the sleeve is made integrally with 6 of the bearing body).
Regarding claim 28, Rechtien discloses further comprising pushing the at least one sealing bellows (14, 15) and the at least one sleeve (see Annotated Fig. 2) located on the bearing-body-side bellows contact area into one another (sealing bellows must be pushed over radial limb of sleeve in order to assemble sealing bellows to the contact area) such that the at least one sealing bellows is surrounded by the at least one sleeve (it can be seen in Fig. 2 that the sleeve surrounds an inner portion of the end of the sealing bellows that engages the radial limb), after which the at least one sleeve is bent (see Annotated Fig. 5 below depicting bend within sleeve) such that the radial limb extends toward the inner joint portion (see Annotated Fig. 5).

    PNG
    media_image5.png
    394
    523
    media_image5.png
    Greyscale

Annotated Figure 5
Regarding claim 29, Rechtien discloses further comprising making the at least one sleeve (see Annotated Fig. 2) together with the bearing body (it can be seen in the figures that the sleeve is made together and is integral with 6 of the bearing body).
Regarding claim 31, Rechtien (Fig. 1-2) discloses a joint (1) comprising:
a housing (7) defining an axis and having at least one journal opening (it can be seen in the figures there are two journal openings, of which ends 21, 22 of inner joint portion 3 extend out of),
an inner joint portion (3) having a bearing area (16) which is arranged within the housing (as seen in the figures), and the inner joint portion extending axially out of the housing through the at least one journal opening (as seen in the figures),
a bearing body (comprising 2, 6) being arranged within the housing and firmly affixed thereto (as seen in the figures), the bearing body enclosing the bearing area of the inner joint portion (as seen in the figures) and comprising plastic (Col. 3 lines 9-11 says portion 2 of bearing body consists of plastic; Col. 5 lines 27-36 says portion 6 of bearing body is made of a plastic that is injected within the housing),
the bearing area of the inner joint portion being secured within the bearing body such that the inner joint portion is axially fixed and at least one of rotatable and pivotable relative to the bearing body and the housing (as seen in the figures),
at least one sealing bellows (14, 15) extending axially and surrounding the inner joint portion and having first and second axial ends, the first axial end of the at least one sealing bellows mating with a contact area of the bearing body while the second axial end of the at least one sealing bellows mating with a contact area of the inner joint portion (see Annotated Fig. 1), and
at least one sleeve (see Annotated Fig. 2) extending axially and surrounding the inner joint portion and mating with one of the contact areas of the bearing body and the inner joint portion (sleeve mates with bearing body contact area, as seen in the figures), the at least one sleeve comprising plastic (sleeve is made of plastic being that it is formed integrally with 6 of the bearing body, as seen in the figures, which is made of plastic, as stated above), and the at least one sleeve either surrounding, or being surrounded by, the sealing bellows (as seen in Fig. 2), and
the at least one sleeve having a radial limb (see Annotated Fig. 3) at an axial end thereof, and one of the first and the second axial ends of the sealing bellows being axially fixed by the radial limb of the sleeve (it can be seen in the figures that the first axial end of the sealing bellows is fixed by the radial limb of the sleeve).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19, 23-25, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Rechtien in view of Kricke (DE-10207779).
Regarding claim 17, while Rechtien discloses of a sleeve (see Annotated Fig. 2) at the bearing-body-side bellows contact area (see Annotated Fig. 1), which surrounds the inner joint portion (3), and has a radial limb (see Annotated Fig. 3) against which the sealing bellows is supported (as seen in Fig. 2 of Rechtien), Rechtien does not expressly disclose a second sleeve that is provided on the inner-joint-portion side bellows contact area, which surrounds the inner joint portion and extends in the axial direction, wherein the second sleeve surrounds or is surrounded by the at least one sealing bellows, and has a radial limb at it’s axial end which supports the sealing bellows.
Kricke (Fig. 1-3) teaches of a similar joint comprising an inner joint portion in the form of a ball stud (6), with a sealing bellows (4) that is attached to a housing (8) and the inner joint portion by way of a sleeve (3), wherein the sleeve surrounds the inner joint portion and extends in the axial direction (as seen in the figures), wherein the sealing bellows surrounds the sleeve (as seen in the figures) and the sleeve supports the sealing bellows by way of a radial limb (14) at its axial end, wherein the sleeve secures sealing bellows to the inner joint portion, and in combination with the sealing bellows, provides a sealing arrangement having a simple construction which reduces production and assembly costs and ensures secure sealing against water or other undesirable media (see [0006] in translated description).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rechtien with the teachings of Kricke, to provide a second sleeve on the inner-joint-portion side bellows contact area, which surrounds the inner joint portion and extends in the axial direction, wherein the sealing bellows surrounds the second sleeve, and a radial limb at an axial end of the second sleeve supports the sealing bellows, as a means to secure the sealing bellows to the inner joint portion, and in combination with the sealing bellows, provide a sealing arrangement having a simple construction which reduces production and assembly costs and ensures secure sealing against water or other undesirable media.
Regarding claim 18, while Rechtien discloses of a sleeve (see Annotated Fig. 2) at the bearing-body-side bellows contact area (see Annotated Fig. 1), they do not explicitly disclose wherein the at least one sleeve is located on the inner-joint-portion side bellows contact area, which is firmly attached to the inner joint portion.
Kricke (Fig. 1-3) teaches of a similar joint comprising an inner joint portion in the form of a ball stud (6), with a sealing bellows (4) that is attached to a housing (8) and the inner joint portion by way of a sleeve (3), wherein the sleeve surrounds the inner joint portion and is firmly attached to the inner joint portion (as seen in the figures), wherein a radial limb (14) at an axial end of the sleeve extends away from the inner joint portion (as seen in the figures) and supports the sealing bellows, which surrounds the sleeve (as seen in the figures), wherein the sleeve secures sealing bellows to the inner joint portion, and in combination with the sealing bellows, provides a sealing arrangement having a simple construction which reduces production and assembly costs and ensures secure sealing against water or other undesirable media (see [0006] in translated description).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rechtien with the teachings of Kricke, to provide a second sleeve on the inner-joint-portion side bellows contact area, which surrounds and is firmly attached to the inner joint portion, wherein a radial limb at an axial end of the sleeve extends away from the inner joint portion and supports the sealing bellows which surrounds second sleeve, as a means to secure the sealing bellows to the inner joint portion, and in combination with the sealing bellows, provide a sealing arrangement having a simple construction which reduces production and assembly costs and ensures secure sealing against water or other undesirable media.
Regarding claim 19, the combination of Rechtien and Kricke further disclose wherein the at least one sealing bellows surrounds the at least one sleeve on the inner-joint-portion side bellows contact area, and the radial limb extends away from the inner joint portion (as has been taught by Kricke in claim 18).
Regarding claim 23, while Rechtien discloses of a first sleeve (see Annotated Fig. 2) at the bearing-body-side bellows contact area (see Annotated Fig. 1) made as a cylindrical plastic sleeve (Col. 5 lines 27-36 says portion 6 of bearing body, of which the sleeve is integrally formed with, is made of a plastic that is injected within the housing) surrounding the inner joint portion (3) and extending in the axial direction with a radial limb (see Annotated Fig. 3) that supports the at least one sealing bellows (14, 15) after it has been pushed into the first sleeve (as seen within Fig. 2 of Rechtien), they do not explicitly disclose of a second sleeve formed as a cylindrical plastic sleeve that is provided on the inner-joint-portion side bellows contact area, surrounding the inner-joint-portion and extending in the axial direction, with a radial limb that supports the at least one sealing bellows after it has been pushed into the second sleeve.
Kricke (Fig. 1-3) teaches of a similar joint comprising an inner joint portion in the form of a ball stud (6), with a sealing bellows (4) that is attached to a housing (8) and the inner joint portion by way of a cylindrical plastic sleeve (8; [0017]-[0018] of the translated description states the sleeve is made of plastic and can be seen to be cylindrical in the figures), wherein the sleeve surrounds the inner-joint-portion and extends in the axial direction (as seen in the figures), the sleeve having a radial limb (14) that supports the sealing bellows after it has been pushed into the sleeve (as seen in the figures), wherein the sleeve secures sealing bellows to the inner joint portion, and in combination with the sealing bellows, provides a sealing arrangement having a simple construction which reduces production and assembly costs and ensures secure sealing against water or other undesirable media (see [0006] in translated description).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rechtien with the teachings of Kricke, to provide a second sleeve formed as a cylindrical plastic sleeve on the inner-joint-portion side bellows contact area, which surrounds the inner joint portion and extends in the axial direction, the second sleeve having a radial limb that supports the sealing bellows after it has been pushed into the second sleeve, as a means to secure the sealing bellows to the inner joint portion, and in combination with the sealing bellows, provide a sealing arrangement having a simple construction which reduces production and assembly costs and ensures secure sealing against water or other undesirable media.
Regarding claim 24, Rechtien does not explicitly disclose wherein the at least one sleeve is located on the inner-joint-portion side bellows contact area, and is firmly attached to the inner joint portion.
Kricke (Fig. 1-3) teaches of a similar joint comprising an inner joint portion in the form of a ball stud (6), with a sealing bellows (4) that is attached to a housing (8) and the inner joint portion by way of a sleeve (3) that is made of plastic and formed via injection molding ([0017]-[0018] in translated description state the sleeve is made of plastic and made via injection molding), wherein the sleeve surrounds the inner joint portion and is firmly attached to the inner joint portion (as seen in the figures), wherein upon assembly, the sealing bellows is pushed into the sleeve and a radial limb (portion 9 of the sealing bellows can be seen to be inserted into the sleeve within the figures; radial limb 14) of the sleeve is bent (at film hinge 20; see arrangement of the sleeve in Fig. 2 vs. Fig. 3) such that sealing bellows surrounds the sleeve and is secured by the radial limb (with claw head 23 of the sleeve securing portion 9 of the sealing bellows), with the radial limb extending away from the inner joint portion (as seen in the figures), thereby having the sleeve secure the sealing bellows to the inner joint portion, and in combination with the sealing bellows, provides a sealing arrangement having a simple construction which reduces production and assembly costs and ensures secure sealing against water or other undesirable media (see [0006] in translated description).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rechtien with the teachings of Kricke, to provide a second sleeve on the inner-joint-portion side bellows contact area, wherein the sleeve is made of plastic and formed via injection molding, the sleeve surrounding and being firmly attached to the inner joint portion, wherein the sealing bellows can be pushed into the sleeve and a radial limb of the sleeve is bent such that the sealing bellows surrounds the sleeve and is secured by the radial limb, with the radial limb extending away from the inner joint portion, as a means to secure the sealing bellows to the inner joint portion, and in combination with the sealing bellows, provide a sealing arrangement having a simple construction which reduces production and assembly costs and ensures secure sealing against water or other undesirable media.
Regarding claim 25, the combination of Rechtien and Kricke further disclose wherein the at least one sealing bellows and the at least one sleeve on the inner-joint-portion side bellows contact area are pushed into one another in such a manner that the at least one sealing bellows surrounds the at least one sleeve, after which the at least one sleeve is bent, in such a manner, that the radial limb extends away from the inner joint portion (as has been taught by Kricke in claim 18).
Regarding claim 30, Rechtien does not explicitly disclose of making a second sleeve of the at least one sleeve on the inner-joint-portion side bellows contact area of the inner joint portion at a same time as the at least one sleeve that is located on the bearing-body-side bellows contact area.
Kricke (Fig. 1-3) teaches of a similar joint comprising an inner joint portion in the form of a ball stud (6), with a sealing bellows (4) that is attached to a housing (8) and the inner joint portion by way of a sleeve (3) that is made of plastic and formed via injection molding ([0017]-[0018] in translated description state the sleeve is made of plastic and made via injection molding), the sleeve having a radial limb (14) which supports the sealing bellows, wherein the sleeve secures the sealing bellows to the inner joint portion, and in combination with the sealing bellows, provides a sealing arrangement having a simple construction which reduces production and assembly costs and ensures secure sealing against water or other undesirable media (see [0006] in translated description).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rechtien with the teachings of Kricke, to provide a second sleeve on the inner-joint-portion side bellows contact area, wherein the sleeve is made of plastic and formed via injection molding, with a radial limb of the sleeve supporting the sealing bellows, as a means to secure the sealing bellows to the inner joint portion, and in combination with the sealing bellows, provide a sealing arrangement having a simple construction which reduces production and assembly costs and ensures secure sealing against water or other undesirable media.
Seeing as to how the sleeve (see Annotated Fig. 2) and bearing body (portion 6) of Rechtien are also made of plastic and formed via injection molding (see Col. 5 lines 23-36; being that the sleeve is integrally formed with portion 6 of the bearing body as seen in the figures of Rechtien), it would be further obvious to make the second sleeve that is located on the inner-joint-portion side bellows contact area of the inner joint portion at a same time as the at least one sleeve that is located on the bearing-body-side bellows contact area, as such would produce the unexpected result of providing a bearing body sleeve and an inner joint portion sleeve, in order to secure the sealing bellows to the joint. Applicant is reminded it has been held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Rechtien in view of Kricke, and in further view of Everything You Need To Know About Overmolding Prototypes by Creative Mechanisms (https://www.creativemechanisms.com/blog/overmolding-prototype-design-development; hereinafter CM).
Regarding claim 26, while the combination of Rechtien and Kricke disclose wherein the at least one sleeve is formed via injection molding (as taught by Kricke in claim 24), they do not explicitly disclose wherein the at least one sleeve is injection molded onto the inner-joint-portion side bellows contact area of the inner joint portion.
CM teaches of a process known as overmolding, wherein a first material, known as a substrate, is partially or fully covered by subsequent material(s), known as overmold materials (see section titled What is Overmolding?), with specific focus on an overmolding process wherein plastic is overmolded onto metal, in which a metal substrate is inserted into an injection molding tool and the plastic is molded onto or around the metal (see section titled Plastic Over Metal), thereby eliminating assembly time and not having to use any adhesives (see section titled Why Would you Want to Overmold?).
Seeing as to how the inner joint portion (3) of Rechtien consists of steel (see Col. 3 lines 8-9 of Rechtien), and the sleeve located on the inner joint portion is made of plastic via injection molding (as taught by Kricke in claim 24), it would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rechtien with the teachings of CM, to have the plastic sleeve be overmolded via injection molding onto the inner joint portion, as a means to eliminate assembly time and any need to use adhesives.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.J.B./Examiner, Art Unit 3678

/Josh Skroupa/Primary Examiner, Art Unit 3678